DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/29/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/29/21 is withdrawn.  Claims 2, 5-8 and 10-11, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, the phrase “the illumination window is formed to have a light emitting surface” renders the claims indefinite because it is unclear if it is the same “a light emitting surface” of claim 1, lines 13 or not.  Appropriate clarification/correction required.
Claim 4 is rejected at least for being dependent from Claim 3.
Claim 8 states “applying light blocking processing”, where it is unclear if the “light blocking processing” here is simply just blocking/restricting the light, or the processing has some steps/methods to it. Appropriate clarification/correction required.
Claims 6, 7, 10 and 11 are rejected at least for being dependent from Claim 5.
Allowable Subject Matter
Claims 1, 2 and 9 are allowed.
Claims 3-8, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in record (Honda US 20130070072) does not disclose, with respect to Claim 1, a mask configured to restrict sideward emission of the illumination light from the illumination window, wherein the mask has a shape inclined with respect to the longitudinal axis direction so as to increase a quantity of the illumination light emitted toward the second projecting portion from a distal end side toward a proximal end side of the distal end portion of the insertion portion.
Rather, Honda discloses an endoscope (an endoscope 2) comprising: an insertion portion (insertion portion 4) configured to be inserted into a subject (Fig.1); a first projecting portion disposed on a distal end portion of the insertion portion (Fig.2, a cylindrical distal end portion 10 projecting in a cylindrical shape) in a projecting manner along a longitudinal axis direction of the insertion portion (Fig.2, insertion portion 4); a second projecting portion disposed on the distal end portion of the insertion portion (Fig.2, supporting member 18 is provided to project from the distal end face) at a position adjacently to the first projecting portion (Fig.2), the second projecting portion being disposed in a projecting manner (Fig.2, supporting member 18 is provided to project from the distal end face) along the longitudinal axis direction of the insertion portion (Fig.2, insertion portion 4); an illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13)  disposed on an outer peripheral surface side of the first projecting portion (Fig.2, a cylindrical distal end portion 10 projecting in a cylindrical shape), the illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13) being disposed about an axis along the longitudinal axis direction (Fig.2) of the insertion portion (insertion portion 4), the illumination window (Fig.2, side-view illumination window 14 and side-view observation window 13)  having a light emitting surface from which an illumination light for illuminating an inside of the subject is emitted in a direction which includes a sideward direction of the insertion portion (Fig.2, [0046] side-view observation window 13 is formed in an annular shape to set an observation visual field near an entire circumference along a circumferential direction of a side surface of a cylindrical shape to observe a direction of the side surface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180092515 A1		Yashiro; Takashi et al.
US 20140347878 A1		Honda; Kazuki et al.
US 20120157773 A1		Honda; Kazuki et al.
US 20110282155 A1		Kase; Seigo et al.
US 20110275889 A1		Kase; Seigo et al.
Yashiro et al. (US 20180092515) disclose an endoscope system including: an endoscope including a side-viewing observation unit that includes a field of view in a lateral direction of an insertion part to be inserted into an object to be observed and a second protruding portion that protrudes from the insertion part and forms a blind spot in the field of view of the side-viewing observation unit; an image acquisition unit that acquires a side-viewing observation image by using the side-viewing observation unit; a monitor that displays the side-viewing observation image.  (See figures 2-3 and [0005]-[0009]).
Honda et al. (US 20140347878) disclose an endoscope comprising a light diffusing surface 31Bg subjected to a surface treatment by which a plurality of substantially hemispheric-shaped projection-and-recess portions (hereinafter referred to as "hemispheric projection-recess portions") 31Bga protruded outward from the ring surface are disposed.  (See Fig.2 and [0062]-[0065]).
Honda et al. (US 20120157773) a disclose an insertion portion, a projecting portion that projects forward from a first distal end surface of the insertion portion, a forward observing lens that faces a second distal end surface of the projecting portion, a dual purpose lens a light receiving surface of which faces an outer peripheral side surface of the projecting portion along the outer peripheral side surface of the projecting portion.  (See figure 2 and abstract).
Kase et al. (US 20110282155) disclose an endoscope comprising a distal end portion 6 including on the distal end surface thereof: a front-view illumination window 16 through which illumination light is emitted to an observation target side in the front field of view of the front-view observation window 12, which is provided adjacent to the cylindrical portion 10; and a channel distal end opening portion 17 as an opening portion from which a treatment instrument inserted into the channel is protruded.  (See figures and [0026]-[0029]).
Kase et al. (US 20110275889) disclose an endoscope comprising a support portion 18 configured to be capable of supporting (or holding) each of protruding portions which are arranged to protrude from the distal end face of the distal end portion 6. Specifically, the support portion 18 is configured to be capable of supporting (or holding) a nozzle portion 19 for the front-viewing observation window which injects gas 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795